                                                            CLERKS OFFICE U.S. DIST. COURT
                                                               AT CHARLOTTESVILLE, VA
                                                                      FILED
                                                                   06/26/2020
                        IN THE UNITED STATES DISTRICT COURT
                                                               JULIA C. DUDLEY, CLERK
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                                               BY: /s/ J. JONES
                                 Charlottesville Division
                                                                   DEPUTY CLERK
ELIZABETH SINES et al.,                      )       Civil Action No. 3:17-cv-00072
     Plaintiffs,                             )
                                             )
v.                                           )       ORDER
                                             )
JASON KESSLER et al.,                        )
     Defendants.                             )       By:     Joel C. Hoppe
                                             )               United States Magistrate Judge


       The Court has received an email from non-party Burt Colucci seeking clarification about

the Court’s recent Memorandum Opinion & Order granting Plaintiffs’ unopposed motion to

compel and directing Mr. Colucci, in his capacity as Defendant National Socialist Movement’s

(“NSM”) Rule 30(b)(6) representative, to permit discovery of certain electronic devices and

relevant electronically stored information within Defendant NSM’s custody or control. See ECF

No. 774. Defendant NSM is represented by counsel in this matter. ECF Nos. 451, 461, 742.

Accordingly, any filings with the Court must be made by Defendant NSM’s counsel in

accordance with the Federal Rules of Civil Procedure and this Court’s Local Rules. The Clerk of

Court is directed to docket Mr. Colucci’s email and STRIKE the document from the record as

improperly filed.

       The Clerk shall send a copy of this Order to the parties.

                                                     ENTER: June 25, 2020



                                                     Joel C. Hoppe
                                                     U.S. Magistrate Judge




                                                 1
